DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/27/22 has been entered.



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-3 and 7-16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
Claims 1-3 and 7-16 are directed to an abstract idea without significantly more. The claims recite a mental process that can be performed by human being and/or recite a method of organizing human activity.

In regard to Claims 1 and 12, the following limitations can be performed as a mental process by a human being and/or recite a method of organizing human activity, in terms of a human being(s) performing:
[a method] for learning and assessment in a classroom comprising:
[…] an instructor, and [a] plurality of attendees […] wherein the plurality of attendees [is present] in the classroom […] wherein […] the attendance of one or more of the plurality of attendees [is determined […] [by] the instructor […] based on pre-defined events of discontinuance of the ones of the plurality of attendees from the classroom; and
[a] board […] to display one or more documents [indicated by the] instructor […], wherein [the instructor is enabled to] annotate the documents displayed on the […] board […] and at least one of the one or more documents is shared with at least one of […] the plurality of attendees of the classroom in response to user input […] by the instructor; and
wherein […] in response to user input [no display is provided to] the attendees.

In regard to the dependent claims, they also claim an abstract idea to the extent that they merely claim further limitations that likewise could be performed as a mental process by a human being and/or recite a method of organizing human activity.
Furthermore, this judicial exception is not integrated into a practical application because to the extent that additional elements are claimed either alone or in combination such as, e.g., a main server, a plurality of classroom servers, a plurality of smart devices, an interactive board, wireless networking, using a MAC address to identify a device’s location, and/or executing a process in “real-time” these are merely claimed to add insignificant extra-solution activity to the judicial exception (e.g., data gathering), to embody the abstract idea on a general purpose computer, and/or do no more than generally link the use of a judicial exception to a particular technological environment or field of use.

Furthermore, the claims do not include additional elements that taken individually, and also taken as an ordered combination, are sufficient to amount to significantly more than the judicial exception because to the extent that, e.g., a main server, a plurality of classroom servers, a plurality of smart devices, an interactive board, wireless networking, using a MAC address to identify a device’s location, and/or executing a process in “real-time” these are generic, well-known, and conventional computer elements and are claimed for the generic, well-known, and conventional functions of collecting and processing data and/or providing an analysis based on that processing.  As evidence that these additional elements are generic, well-known, and conventional, Applicant’s specification discloses the support for these elements in a manner that indicates that the additional elements are sufficiently well-known that the specification does not need to describe the particulars of such additional elements to satisfy 35 U.S.C. § 112(a).  See, e.g., F1 in Applicant’s specification and text regarding same.  Specifically in regard to using a MAC address to identify a device’s location see, e.g., p21 and in regard to blacking out a display see, e.g., p30.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 10, 12-13, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over PGPUB US 20180047297 A1 by Harper-Ray et al (“Harper”), in view of PATENT US 7092669 B2 to Sakai et al (“Sakai”), further in view of PGPUB US 20110217681 A1 by Krejcarek (“Krejcarek”), further in view of PGPUB US 20150188838 A1 by Bhattacharya et al (“Bhattacharya”).
In regard to Claims 1 and 12, Harper teaches a system for learning and assessment in a classroom comprising:
a main server
 (see, e.g., p25, “at least one server”);
[…]

a plurality of smart devices, wherein the plurality of smart devices comprises an instructor device associated with an instructor, and smart devices associated with plurality of attendees…;
wherein at least one of the plurality of smart devices is connected to [the classroom server], 
wherein the…logs attendees onto the associated smart devices in the classroom, 
wherein [an attendance of one or more of the plurality of attendees is recorded in the instructor device], 
wherein [the attendance is edited by the instructor in the instructor device] based on pre-defined events of discontinuance of the one or more of the plurality of attendees from the classroom; and
(see, e.g., F1, 110, 120, 130, and 140 and, e.g., p25 in regard to “a plurality of smart devices”; see, e.g., F2, 207 and p43 in regard to “the plurality of attendees logs onto the associated smart devices”; see, e.g., p53-56 in regard to “pre-defined events of discontinuance…from the classroom”);
	[…]
Furthermore, while Harper teaches employing “at least one” server it may not also specifically teach employing multiple server (“a plurality of classroom servers”)
However, such duplication of parts would have been obvious to one of ordinary skill in the arts.  See MPEP 2144.04(VI)(B). 
Specifically, it would have been obvious to have employed additional servers in addition to and in connection with the server already taught by Harper in order to increase the flexibility of the overall system.

Furthermore, while Harper teaches the smart devices being used in a classroom setting it may not specifically teach the remaining claimed limitations, however, in an analogous reference Sakai teaches
an interactive board…connected with at least one of the plurality of smart devices to display one or more documents stored in the instructor device, wherein the instructor is enabled to annotate the documents displayed on the interactive board in real-time and at least one of the one or more documents is shared with at least one of the plurality of smart devices associated with one or more of the plurality of attendees of the classroom…instructor;
(see, e.g., F2, 1, in regard to “interactive board”; see, e.g., F2, 2 in regard to “plurality of smart devices”; see, e.g., c11, l20-30 in regard to “one or more documents”; see, e.g., c13, l15-55);
Furthermore, the combination of the cited prior art would have been obvious to one of ordinary skill in the art at the time of filing because the cited prior art includes each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the cited prior art being the lack of actual combination of the elements in a single prior art reference; one of ordinary skill in the art could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately; and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Specifically, it would have been obvious to have added the features taught by Sakai to the system otherwise taught by Harper, in order to increase the ability for the teacher and the student to interact with one another.
Furthermore, to the extent that the cited prior art may fail to specifically also teach employing a MAC address to identify a person’s location, however, in an analogous reference Krejcarek teaches that functionality (see, e.g., p20 and 72);
Furthermore, the combination of the cited prior art would have been obvious to one of ordinary skill in the art at the time of filing because the cited prior art includes each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the cited prior art being the lack of actual combination of the elements in a single prior art reference; one of ordinary skill in the art could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately; and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Specifically, it would have been obvious to have added the features taught by Krejcarek to the system otherwise taught by Harper, in order to make it easier to identify when an attendee was physically present in the classroom by the instructor device tracking the MAC address being used by the attendee’s smart device.

Furthermore, to the extent that the otherwise cited prior art may fail to specifically teach the ability for an instructor to black out the screens on student devices, however, in an analogous reference concerning networked classroom devices, Bhattacharya teaches this feature (see, e.g., p16);
Furthermore, the combination of the cited prior art would have been obvious to one of ordinary skill in the art at the time of filing because the cited prior art includes each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the cited prior art being the lack of actual combination of the elements in a single prior art reference; one of ordinary skill in the art could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately; and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Specifically, it would have been obvious to have added the features taught by Bhattacharya to the system otherwise taught by the otherwise cited prior art, by adding the ability to black out screens on the student smart devices to the interactive whiteboard, in order for the instructor to make sure that he/she has the student’s attention during a presentation.


In regard to Claim 2, Sakai teaches these features.  See, e.g., c19, l50-67 and c20, l1-26;
Furthermore, the combination of the cited prior art would have been obvious to one of ordinary skill in the art at the time of filing because the cited prior art includes each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the cited prior art being the lack of actual combination of the elements in a single prior art reference; one of ordinary skill in the art could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately; and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Specifically, it would have been obvious to have added the features taught by Sakai to the system otherwise taught by Harper, in order to increase the ability for the teacher to ascertain the student’s learning ability.

In regard to Claim 3, Sakai teaches these features.  See, see, e.g., c13, l15-55 in regard to retrieving a document from storage (“administrative instructions”) and sending it along with teacher annotations to student terminals
Furthermore, the combination of the cited prior art would have been obvious to one of ordinary skill in the art at the time of filing because the cited prior art includes each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the cited prior art being the lack of actual combination of the elements in a single prior art reference; one of ordinary skill in the art could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately; and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Specifically, it would have been obvious to have added the features taught by Sakai to the system otherwise taught by Harper, by storing the document on the server and then sending it along with annotations to the students, in order to increase the ability for the teacher and the student to interact with one another.

In regard to Claim 10, Sakai teaches these features.  See, see, e.g., c7, l35-55 and c8, l15-25 in regard to sending video to student devices
Furthermore, the combination of the cited prior art would have been obvious to one of ordinary skill in the art at the time of filing because the cited prior art includes each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the cited prior art being the lack of actual combination of the elements in a single prior art reference; one of ordinary skill in the art could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately; and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Specifically, it would have been obvious to have added the features taught by Sakai to the system otherwise taught by Harper, in order to increase the ability for the teacher to share different types of media with students.
In regard to Claim 13, Harper teaches this feature.  See, e.g., p53-56.
In regard to Claim 15, see rejection of Claim 1.



Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Harper, in view of Sakai, further in view of Bhattacharya, further in view of PGPUB US 20190318642 A1 by Zhao (“Zhao”).
In regard to Claims 7 and 8, while Harper teaches the smart devices being used in a classroom setting it may not specifically teach these claimed limitations, however, in an analogous reference Zhao teaches them.  See, e.g., p67 in regard to muting a student terminal.
Furthermore, the combination of the cited prior art would have been obvious to one of ordinary skill in the art at the time of filing because the cited prior art includes each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the cited prior art being the lack of actual combination of the elements in a single prior art reference; one of ordinary skill in the art could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately; and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Specifically, it would have been obvious to have added the features taught by Zhao to the system otherwise taught by Harper, in order to increase the ability for the teacher to manage the classroom by allowing them the ability to mute/lock and un-mute/un-lock student devices.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Harper, in view of Sakai, further in view of Bhattacharya, further in view of admitted prior art.
In regard to Claim 9, to the extent that the cited prior art may fail to specifically teach these claimed limitations, however,
the Examiner takes OFFICIAL NOTICE that such a “breakout room” feature allowing for groups to be created with tasks was old and well-known at the time of Applicant’s invention.  Such functionality allows for smaller groups of a larger class to focus on specific tasks.  As such it would have been obvious to one of ordinary skill in the art at the time of invention to implement the claimed feature within the invention of the cited prior art so as to Such functionality allow for smaller groups of a larger class to focus on specific tasks.  
Furthermore, the Applicant failed to adequately traverse the Examiner’s taking of official notice in the prior Office action and, therefore, these claimed limitations are now admitted prior art.  See MPEP 2144.03.

Claims 11 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Harper, in view of Sakai, further in view of Bhattacharya, further in view of PGPUB US 20100279266 A1 by Laine et al (“Laine”).
In regard to Claims 11 and 16, while Harper teaches the smart devices being used in a classroom setting with a network it may not specifically teach these claimed limitations, however, in an analogous reference Laine teaches them.  See, e.g., 52.
Furthermore, the combination of the cited prior art would have been obvious to one of ordinary skill in the art at the time of filing because the cited prior art includes each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the cited prior art being the lack of actual combination of the elements in a single prior art reference; one of ordinary skill in the art could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately; and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Specifically, it would have been obvious to have added the wireless network taught by Laine to the system otherwise taught by Harper, in order to increase the flexibility of the system.





Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Harper, in view of Sakai, further in view of Bhattacharya, further in view of PGPUB US 20130309648 A1 by Park et al (“Park”).
In regard to Claim 14, while Harper teaches keeping attendance it may not specifically teach these claimed limitations, however, in an analogous reference Park teaches them.  See, e.g., F18, 1804.
Furthermore, the combination of the cited prior art would have been obvious to one of ordinary skill in the art at the time of filing because the cited prior art includes each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the cited prior art being the lack of actual combination of the elements in a single prior art reference; one of ordinary skill in the art could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately; and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Specifically, it would have been obvious to have added the feature taught by Park to the system otherwise taught by Harper, in order to increase the flexibility of the system.

Response to Arguments
	Applicant’s argument on pages 9-10 of its Remarks in regard to the rejections made under 35 USC 101, specifically, that Applicant’s claimed subject matter is analogous to that of Thales is not persuasive.  The CAFC in Thales did not hold that claiming any “new and useful technique” renders patent eligible subject matter under the two-part Mayo test.
Applicant’s argument on page 11 of its Remarks in regard to the rejections made under 35 USC 101, specifically, that Applicant’s claimed subject matter is analogous to that of Diehr is not persuasive.  Applicant’s claimed invention does not result in the permanent transformation of rubber articles.  To the extent that Applicant claims providing a blank display the mere display of data is an abstract idea.  See, e.g., the CAFC’s decision in Electric Power Group in this regard.

Applicant argues on page 13 of its Remarks:

    PNG
    media_image1.png
    194
    694
    media_image1.png
    Greyscale

Applicant’s argument is not persuasive.  Taking classroom attendance (e.g., by calling roll) and providing instructional materials to students (e.g., by passing out mimeographed worksheets) were both well-known long before the advent of the Internet.  And to the extent that Applicant’s claims employing smart devices and servers to take attendance via using a MAC address this is merely a generic, well-known, and conventional use of this technology.  Likewise, employing an interactive computer display to display materials is likewise generic, well-known, and conventional.

Applicant argues on page 15 of its Remarks:

    PNG
    media_image2.png
    532
    684
    media_image2.png
    Greyscale

Applicant’s argument is not persuasive.  “A specification demonstrates the well-understood, routine, conventional nature of additional elements when it describes the additional elements…in a manner that indicates that the additional elements are sufficiently well-known that the specification does not need to describe the particulars of such additional elements to satisfy 35 U.S.C. 112(a).”  MPEP 2106.07(a)(III).  Consistent with this provision in the MPEP, the rejection made under 101 cites specific evidence from Applicant’s specification that indicates the elements claimed must be generic, well-known, and conventional, otherwise Applicant’s limited disclosure in their regard would not be enabling under 112(a).
	Applicant’s arguments in regard to the art rejections are addressed by the updated statements of those rejections made supra.

Conclusion
The prior art made of record and not relied upon is listed in the attached PTO-Form 892 and is considered pertinent to applicant's disclosure.
	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Mike Grant whose telephone number is 571-270-1545. The Examiner can normally be reached on Monday through Friday between 8:00 a.m. and 5:00 p.m., except on the first Friday of each bi-week.
	If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's Supervisory Primary Examiner, Peter Vasat can be reached at 571-270-7625.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL C GRANT/Primary Examiner, Art Unit 3715